Order and judgment (one paper), Supreme Court, New York County (William P. McCooe, J.), entered September 24, 1991, which denied plaintiff’s motion to obtain a deficiency judgment as untimely, pursuant to RPAPL 1371, unanimously affirmed, without costs.
It is uncontroverted that the defendant partnership unconditionally delivered the deeds at issue to counsel for Grassland on February 7, 1991. These deeds, which were duly acknowledged, were accepted and retained without objection by counsel on said date. Accordingly, under these circumstances, title to the property vested on that date thus commencing the 90-day time period set forth in RPAPL 1371 (2) (see, Sanders v Palmer, 113 AD2d 882, affd 68 NY2d 180). The fact that a deed may not be recorded until a later date does not affect the validity of the conveyance (see, James v Lewis, 135 AD2d 785, 786). We find the provisions of RPAPL to govern herein as plaintiff has chosen to pursue its foreclosure remedy in Supreme Court. Concur — Sullivan, J. P., Ellerin, Asch and Kassal, JJ.